DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Non-Final rejection mailed on 04/25/2022 has been withdrawn and new rejection has been made below. 

Drawings
2.	The drawings are objected to because the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: fig.3 element 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “area of upper capsule edge and a planer surface” in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Furthermore, claim 23 recites the limitation “wherein the annular stop surface is arranged offset radially inward in relation to the several film hinges, or the several annularly arranged stop surfaces are each arranged offset radially inward in relation to the several film hinges” is unclear how the stop surface is radially inward in relation to the film hinges since the drawings do not show the above feature. Or how several annularly arranged stop surface are arranged offset radially inwards in relation to the film hinges since drawings only show one stop surface it is unclear where’s the “several” stop surfaces. These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 16,20 and 21 objected to because of the following informalities:  
Claim 16 recites “hinge, in particular a film hinge,” is unclear whether it is a film hinge or not. For purpose of examination the limitation will be interpreted as “a film hinge.”
Claim 20 recites “arc, in particular a circular arc” and it is unclear how the arc is oriented created and with respect to a frame of reference with the capsule. According to Fig.5b it should does not show an “arc” or how the arc is shaped formed it appears 34 is not conical shape, if the hinge is an arc, it is just shown as a straight planar surface, where the hinge would resemble closer to a fold line located along the perimeter. For purpose of examination the limitation will be interpreted as “a fold line that is located along the perimeter of the cover.”
Claim 21 recites “flaps to swivel out” is unclear to what the object or respect to what the flaps swirl “out.”  For purpose of examination the limitation “out” will be interpreted the flaps being flared outwards from the interior of the capsule.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "wherein the flaps form at least three uniform circle segments of the capsule cover" in line 1-2 is unclear how the flaps for “circle segments” when in Fig.5b it appears that once the flaps open they form quarter circular segments. For purpose of examination the limitation will be interpreted as “wherein the flaps form at least three uniform quarter circle segments of the capsule cover.”

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-22, 24-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coon (US20110174642A1) and further in view Gibler (US20030213709A1).

Regarding claim 16, Coon teaches A plastic capsule with an integrated dispensing device for a substrate received in the plastic capsule (Fig. 9 and 16 shows dispensing capsule 2 that can be configured to hold substrate as shown in fig. 16 by  holding contents of dispensing capsule 20 ), comprising: a capsule body (Fig.1 show the capsule body 6 in combination with 8 base of the dispensing capsule), an opening element (Fig. 3 shows stake 26) and a capsule cover (Fig.1 shows base plate 22), wherein the capsule body and capsule cover define a capsule interior for the substrate (Fig.7 shows the capsule having cavity 24 to hold substrate), in which the opening element is arranged so that the opening element is movable in the direction of the capsule cover (Fig.7 and 8 shows the stake 26 is arranged in the cavity and movable in direction of the cover when the stake retracts from the pushed position to originals position ); and wherein the capsule cover can be brought from a closed state into an open state by way of the opening element (Fig. 16 and 17 show the stake 26 can open the capsule and close the capsule); wherein the capsule cover has a peripheral fastening edge and several flaps connected with the fastening edge by a respective a hinge (Fig.5 shows the capsule base 8 having the base plate 22 that are punctured by the stake 26 in fig.7 that cover the peripheral edge and form flaps when punctured which are hinge with respect to 16 as seen in fig. 12), wherein the movement of the opening element in the direction of the capsule cover deflects the flaps around the respective hinge (Fig.7 and 8 show the stake 26 deflects the flaps arounds the tear lines 28).
Coon does not teach wherein the hinge is a film hinge. 
Gibler does teach wherein the hinge is a film hinge (Fig. 4 and 6 show the bottom wall 32 with lines of weakness that extend from the center to the edge and seen in fig. 6 which creates a film with respect to lower end 30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tear lines disclosed by Coon by adding the lines of weakness that extend towards the edge as disclosed by Gibler in order to make the substrate that is stored in the capsule fall out of the capsule faster since the opening would be bigger due to longer tear lines creating a film hinge.

Regarding claim 17, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the several flaps are formed by slits in the capsule cover (Fig.5 shows the base plate 22 having tear lines 28 that would form the 3 flaps when the stake 26 punctures the plate 22).

Regarding claim 18, as best understood based on 35 U.S.C. 112(b) issue identified above, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 1 further teaches wherein the flaps form at least three uniform quarter circle segments of the capsule cover (Fig. 5 and 4 the flaps that are would form three uniform quarter circle segments in the base plate 22 since the tear lines would be longer as started in claim 1).

Regarding claim 19, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the hinge is designed in such a way that a restoring force acts on the flap in the open state of the capsule cover (Fig 16 and 17 show that a restoring force need to act on the base plate 22 in order to achieve open state of 22; 0182, Coon).

Regarding claim 20, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the hinge takes the form of a fold line that is located along the perimeter of the cover (Fig. 7 and 11 show that hinge as modified in claim 1 would form a fold line that is located along the perimeter of the base plate 22 since the tear lines 28 would extends further towards the edge 38).

Regarding claim 21, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the opening element has at least one stop surface, which upon activation of the opening element presses against the several flaps, and causes the flaps to swivel out (Fig. 3 shows the stake 26 having the top of stake 27 that presses against the base plate 22 that crates the flaps and causes the flaps 16 flare outwards away from the cavity 24 creates within the capsule).

Regarding claim 22, the references as applied to claim 21 above discloses all the limitations substantially claimed. Coon as modified in claim 21 further teaches wherein a stop surface is annularly shaped (Fig.3 the top of stake is annularly shaped with respect the interior of the cavity 24).

Regarding claim 24, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the capsule body has a capsule wall with an upper capsule edge that forms a capsule opening and a lower capsule bottom (see annotated fig. 1 of Coon below shows an upper capsule edge that forms a capsule opening as seen in fig. 2 and lower capsule bottom).
Annotated fig. 1 of Coon

    PNG
    media_image1.png
    417
    429
    media_image1.png
    Greyscale

Regarding claim 25, the references as applied to claim 24 above discloses all the limitations substantially claimed. Coon as modified in claim 24  further teaches wherein the capsule bottom is designed as an outwardly curved and inward pushable membrane, which is operatively connected with the opening element (Fig. 1 and 7 show the capsule bottom outwardly curved and with diaphragm bottom 14, which is pushable, that is connector to the stake 26).

Regarding claim 26, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the capsule body has a skirt that circles around and protrudes over the capsule bottom (Fig. 1 and 7 shows the base mounting flange that is circles around the perimeter of the capsule bottom).

Regarding claim 27, the references as applied to claim 24 above discloses all the limitations substantially claimed. Coon as modified in claim 24 further teaches wherein the capsule bottom and opening element are connected with each other via respective coupling parts (Fig. 7 shows the capsule bottom, see annotated fig.1 above, and stake 26 that is connected vial 14 button).

Regarding claim 30, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the opening element is designed as an ejector, which preferably has several arms uniformly arranged around a longitudinal axis of the ejector (Fig. 3 shows the stake 26 that has 4 arms that are uniformly arranged around the longitudinal axis of stake 26), wherein the several arms are preferably connected with each other at the ends facing the capsule cover via a ring (fig. 11 and 7 show the arms are connected to each other at the top via circular element 14 at the ends of base plate 22).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 16 above and further in view Ye (US201100174642A1).

Regarding claim 29, the references as applied to claim 16 above discloses all the limitations substantially claimed. Coon as modified in claim 16 further teaches wherein the capsule edge has an outwardly directed flange (Fig1 and 7 show the capsule edge has an outwardly directed edge 8). Coon does not teach wherein a sealing film is preferably fastened to the edge.
Ye does teach wherein a sealing film is preferably fastened to the edge (Fig. 7 and 8 show the sealing element 34 that is places on the edge of tab 314).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capsule edge  disclosed by Coon by adding the sealing element as disclosed by Ye in order to seal and secure the substrate that is being stored within the capsule.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 and 28 would be allowable if the objections to the drawings are overcame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
 
/King M Chu/Primary Examiner, Art Unit 3735